Citation Nr: 0931609	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-16 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a low back 
disability, claimed as due to exposure to herbicides. 

3. Entitlement to service connection for asthma and chronic 
obstructive pulmonary disease (COPD), claimed as an upper 
respiratory condition resulting from exposure to herbicides.   

4.  Entitlement to service connection for an enlarged 
prostate, claimed as due to exposure to herbicides.  

5.  Entitlement to service connection for impaired sensation 
in the left side and the left foot, claimed as due to 
exposure to herbicides.  

6.  Entitlement to an initial compensable disability rating 
for allergic rhinitis for the period prior to March 10, 2009, 
and to an initial rating in excess of 10 percent for the 
disability for the period beginning March 10, 2009.     

REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1962 to 
August 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In connection with his appeal the Veteran testified at a 
hearing before a Decision Review Officer (DRO) at the RO in 
March 2007.  A transcript of the hearing is associated with 
the claims file.  The Veteran also testified at a 
teleconference hearing before the undersigned Veterans Law 
Judge in May 2009 and accepted such hearing in lieu of an in-
person hearing before a Veterans Law Judge.  A transcript of 
the hearing is associated with the claims files.





FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

2.  The Veteran has not had PTSD at any time during the 
period of this claim.

3.  A back disability was not present in service or 
manifested within one year after the Veteran's discharge from 
service, and any currently present back disability is not 
etiologically related to service. 

4.  Neither asthma nor COPD was present in service and 
neither disorder is etiologically related to service.    

5.  An enlarged prostate was not present in service and is 
not etiologically related to service.  

6.  Impaired sensation in the left side and left foot was not 
present in service and is not etiologically related to 
service.   

7.  For the period prior to March 10, 2009, allergic rhinitis 
was manifested by 20 percent obstruction of the nasal 
passages on both sides.

8.  For the period beginning March 10, 2009, allergic 
rhinitis has been manifested by 80 percent obstruction of the 
left nasal passage and 50 percent obstruction of the right 
nasal passage.
 

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304 
(2008).   

2.  A back disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of 
arthritis of the back during active service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).
 
3.  Asthma and COPD were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

4.  An enlarged prostate was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

5.  Impaired sensation in the left side and left foot was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

6.  The criteria for an initial compensable disability rating 
for allergic rhinitis for the period prior to March 10, 2009, 
and for a disability rating in excess of 10 percent for the 
period beginning March 10, 2009, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 6522 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed letters in 
October 2005, June 2006, and March 2007 advising him of the 
elements required to establish entitlement to service 
connection and of the respective duties of VA and the 
claimant in obtaining evidence.  Additionally, in a letter 
mailed in March 2006 the Veteran was provided appropriate 
notice with respect to the disability-rating and effective-
date elements of the claims.

Although the Veteran was not provided adequate notice until 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development, the RO readjudicated 
the claims in March 2009.  There is no indication or reason 
to believe that the ultimate decision of the RO on this claim 
would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim).  

Moreover, as explained below, the Board has determined that 
service connection is not warranted for the Veteran's claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the service 
connection claims is no more than harmless error.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claims.  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) 
are on file.  Treatment records from the VA Medical Center 
have been obtained.  The Veteran was afforded a VA 
examination in June 2006.  Private medical records are also 
of record.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate any of the 
claims.  The Board is also unaware of any such evidence.

The Veteran was not afforded a VA examination in response to 
all of his claims, nor was a VA medical opinion obtained in 
response to all of the claims.  In this regard, the Board 
notes that neither medical examinations nor medical opinions 
are required if the appellant has not presented a prima facie 
case for the benefit claimed.  See 38 U.S.C.A. § 5103A (d); 
38 C.F.R. § 3.159 (c)(4).  See also Wells v. Principi, 326 
F.3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 
Vet. App. 512 (2004) (per curium).  In the case of the 
Veteran's claims of entitlement to service connection for 
PTSD, a low back disability, an enlarged prostate, and 
impaired sensation in the left side and foot, the Veteran has 
not established a prima facie case of entitlement to service 
connection.  Therefore, the medical evidence of record is 
sufficient to decide the claims and no medical examination of 
medical opinion is required.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval or air service 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to 
establish the veteran was not exposed to an herbicide agent 
during such service.  The last date on which the veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
service, service connection may be granted on a presumptive 
basis for certain diseases, but none of the Veteran's claimed 
disabilities is among the diseases subject to this 
presumption.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e).  

Disability Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008). 

Under Diagnostic Code 6522, a 10 percent evaluation is 
warranted for allergic or vasomotor rhinitis without polyps, 
but with greater than 50 percent obstruction of the nasal 
passages on both sides or complete obstruction on one side.  
A 30 percent evaluation is warranted for allergic or 
vasomotor rhinitis with polyps.  38 C.F.R. 4.97.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 38 
C.F.R. § 4.31.  

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for PTSD

In the present case there is no evidence of record which 
shows that the Veteran has been diagnosed with PTSD.  
Additionally, at his teleconference hearing before the 
undersigned Veterans Law Judge in May 2009, the Veteran 
asserted that he has never received treatment for PTSD or any 
other psychiatric condition.

STRs are negative for complaints of, treatment for, or a 
diagnosis of PTSD or any other psychiatric condition.  
Additionally, there are no medical records subsequent to 
service which show that the Veteran has ever received 
treatment for PTSD.  In fact, in February 2005 the Veteran 
underwent a PTSD screening at a VA facility and the results 
were negative. 

While the Veteran might sincerely believe that he has PTSD, 
as a lay person he is not competent to render a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Despite the fact that the Veteran has provided VA with no 
diagnosis of PTSD and there is no record of treatment for 
PTSD the Veteran has provided VA with stressor information.  
The Veteran asserted that while he was on active duty he 
participated in "guerilla training," at which time he 
claims to have been exposed to herbicides and/or other 
chemicals.  He has stated that after the military sprayed the 
herbicides many of his fellow soldiers became so ill that 
they had to be removed from the training exercises.  The 
Veteran stated that only 9 out of 45 men completed the 
training.  Additionally, the Veteran has stated that after 
the herbicides were sprayed he saw animals dead and dying.  
He said that those images have haunted him since that 
experience.  This claimed stressor is not combat related.

When the claimed stressor is not related to combat, the 
Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates the Veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

SPRs are negative for any information regarding the 
"guerilla training" the Veteran asserts he participated in.  
Also, the record as a whole is negative for any other 
corroborative evidence that the events took place as the 
Veteran describes them, such as lay statements from the other 
soldiers who participated in the training.

Accordingly, the preponderance of the evidence is against the 
claim as there is no diagnosis of PTSD and there is no combat 
stressor or verified noncombat stressor.  

Service Connection for Back Disability

The Veteran's STRs are negative for evidence of a back 
disorder.  At the Veteran's separation examination in August 
1964, the clinical evaluation of his back was negative.  
Additionally, there was no notation made that the Veteran was 
ever exposed to chemicals, to include herbicides, while on 
active duty.  SPRs are also negative for any indication that 
the Veteran was exposed to chemicals or herbicides while on 
active duty.  

A review of the Veteran's medical records since service shows 
that the Veteran has in fact complained of back pain and 
received chiropractic treatment for the pain.  However, the 
earliest record of this treatment is from a February 2005 VA 
Medical Center treatment note.  When asked how long he has 
had the back pain, the Veteran stated that he has had a 
sharp, aching pain for over 1 year.  He did not indicate that 
he has experienced pain since his separation from active 
service in August 1964.  

In a January 2007 letter the Veteran's chiropractor stated 
that he had noticed a soft tissue mass in his right lower 
back at the level of T12, adjacent to the spine.  The 
chiropractor recommended that the Veteran seek medical 
evaluation of this mass.  There are no medical records on 
file documenting further evaluation of this mass.  

Despite the fact that the Veteran is currently receiving 
treatment for a back disability, there is no competent 
evidence which relates this disability to his active service.  
Additionally, there is no formal diagnosis of a back 
disability of record, and there is no medical or other 
corroborating evidence that the Veteran had from a back 
problem while he was on active duty or within one year of his 
separation from active duty.  

Additionally, as stated above, the Veteran's back disability 
is not a condition subject to presumptive service connection 
as a result of exposure to herbicides.  

Moreover, while the Board finds the Veteran to be sincere in 
his belief that his back disability is a result of his active 
service, to include as due to exposure to herbicides, there 
is no competent evidence of a nexus between the Veteran's 
back disability and his active service.  In essence, the 
evidence of a nexus between the Veteran's back disability and 
his active service is limited to the Veteran's own 
statements.  This is not competent evidence of the alleged 
nexus because the Veteran, as a layperson, is not competent 
to render an opinion concerning medical causation.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.

Service Connection for Asthma and COPD

STRs are negative for evidence of asthma or any pulmonary 
disorder.  In connection with his separation examination in 
August 1964, the Veteran reported a history of hey fever, but 
did not report currently having or previously having had 
asthma or any other pertinent disorder.  In addition, his 
lungs and chest were found to be normal on the clinical 
evaluation performed in connection with the separation 
examination.  Additionally, there was no notation made that 
the Veteran was ever exposed to chemicals, to include 
herbicides, while on active duty.  SPRs are also negative for 
any indication that the Veteran was exposed to chemicals or 
herbicides while on active duty.

A review of the Veteran's medical records since service shows 
that in January 2006 the Veteran underwent a pulmonary and 
sleep consultation at the VA Medical Center.  At this 
consultation the Veteran reported that he was first diagnosed 
with asthma after his discharge from active service, sometime 
in the 1960's.  The Veteran attributed this diagnosis to 
chemical exposure in service.  The examiner also noted that 
the Veteran suffered from allergies, which were worse in the 
spring as a result of increased pollen.  The examiner 
continued the diagnosis of asthma, but did not relate such 
disability to the Veteran's active service.  

In June 2006 the Veteran underwent a VA respiratory 
examination.  Again, the Veteran claimed that his asthma was 
a result of his exposure to herbicides and/or chemicals while 
on active duty.  The examiner continued the diagnosis of 
asthma and went on to state that the etiology of the 
condition was unknown.  At the June 2006 examination chest X-
rays were taken.  After review of the X-rays the Veteran was 
also diagnosed with COPD, etiology unknown.  The examiner 
also stated that the Veteran's diagnoses of asthma and COPD 
are not upper respiratory conditions.  

Additionally, as stated above, neither asthma nor COPD is a 
condition which is subject to presumptive service connection 
as a result of exposure to herbicides.  38 C.F.R. § 3.309 
(e).  

Again, while the Board finds the Veteran to be sincere in his 
belief that his asthma and COPD are a result of his active 
service, to include as due to exposure to herbicides, there 
is no competent evidence of a nexus between the Veteran's 
asthma and COPD and his active service.  In essence, the 
evidence of a nexus between these disorders and his active 
service is limited to the Veteran's own statements.  This is 
not competent evidence of the alleged nexus because the 
Veteran, as a layperson, is not competent to render an 
opinion concerning medical causation.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109, 
112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.  

Service Connection for an Enlarged Prostate

STRs are negative for evidence of an enlarged prostate.  In 
the report of medical history completed in connection with 
his separation examination in August 1964, the Veteran did 
not report any history pertinent to this claim.  In addition, 
the clinical examination of his genitourinary system in 
August 1964 was negative.  Additionally, there was no 
notation made that the Veteran was ever exposed to chemicals, 
to include herbicides, while on active duty.  SPRs are also 
negative for any indication that the Veteran was exposed to 
chemicals or herbicides while on active duty.

A review of the Veteran's medical records since service shows 
that the Veteran has a history of elevated prostate specific 
antigen (PSA) levels.  In or around May 2001 the Veteran 
underwent a prostate biopsy which was negative for prostate 
cancer.  A PSA level drawn in May 2004 showed that the 
Veteran's PSA level was still elevated, but was lower than it 
had been in the past.  The Veteran's PSA levels continue to 
be elevated, however, there is no medical evidence of record 
indicating that the Veteran has ever been diagnosed with an 
enlarged prostate.

Additionally, as stated above, an enlarged prostate is not a 
condition which is subject to presumptive service connection 
as a result of exposure to herbicides.  38 C.F.R. § 3.309 
(e).  Moreover, there is no competent evidence of a nexus 
between any currently present enlargement of the prostate and 
the Veteran's active service, to include his alleged chemical 
exposures.

Again, while the Veteran might sincerely believe that this 
claimed disability is related to his active service, as a lay 
person he is not competent to provide an opinion concerning 
medical causation.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.

Service Connection for Impaired Sensation in the Left Side 
and Left Foot

A review of the Veteran's STRs is negative for evidence of 
any sort of left-sided impaired sensation.  As noted above, 
at the Veteran's separation examination in August 1964 the 
only medical issues noted were myopia, seasonal hay fever, 
and sinusitis.  There was no notation of impaired sensation 
in any part of the body on this examination report.  His 
neurological status was found to be normal on clinical 
evaluation.  Additionally, there was no notation made that 
the Veteran was ever exposed to chemicals, to include 
herbicides.  SPRs are also negative for any indication that 
the Veteran was exposed to herbicides while on active duty.

The Veteran's medical records since service are also negative 
for any complaint, finding, or diagnosis of impaired 
sensation in the left side or foot.  The Veteran's 
representative has likened this condition to peripheral 
neuropathy in both the hearings and the hearing briefs he 
submitted.  However, there is no diagnosis of record of 
either peripheral neuropathy or any other impaired sensation 
in the Veteran's left side and foot.  

Additionally, while acute and subacute peripheral neuropathy 
are conditions subject to presumptive service connection as a 
result of exposure to herbicides, they must be manifest to a 
compensable degree within one year of exposure.  38 C.F.R. 
§ 3.309 (e).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.

Evaluation of Allergic Rhinitis 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's allergic rhinitis.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

At a June 2006 VA examination of his sinuses, the Veteran was 
found to have 20 percent obstruction of the nasal passages on 
both sides.  X-rays taken of the sinuses at that examination 
revealed that the frontal sinuses appeared to be mildly hazy 
and developmentally hypoplastic.  The paranasal sinuses were 
otherwise clear, and the boney margins appeared intact.  
There was no evidence of nasal polyps.  

In an August 2006 rating decision, the RO granted service 
connection for allergic rhinitis.  The RO assigned a 
noncompensable evaluation under Diagnostic Code 6522.  The 
Veteran has appealed the assignment of this rating.

The Veteran was afforded a VA examination of his sinuses on 
March 10, 2009.  At this examination the examiner noted that 
the Veteran had 80 percent obstruction of his nasal passage 
on the left side and 50 percent obstruction of his nasal 
passage on the right side.  X-rays taken of the Veteran's 
sinuses at this examination revealed that the paranasal 
sinuses showed satisfactory development and aeration.  There 
was no significant mucosal thickening and there were no 
retention polyps or air fluid levels.  

The RO assigned a 10 percent evaluation for allergic 
rhinitis, effective March 10, 2009, the date of the VA 
examination.

None of the medical treatment records relevant to the period 
of this claim reflect any treatment for allergic rhinitis.

There is no evidence pertinent to the period of this claim 
showing that the Veteran has ever been found to have nasal 
polyps.  In addition, there is no medical or other 
corroborative evidence that the Veteran had greater than 50 
percent obstruction of the nasal passages on both sides or 
complete obstruction on one side prior to the VA examination 
on March 10, 2009.  Accordingly, the disability has been 
properly rated as noncompensably disabling prior to March 10, 
2009, and as 10 percent disabling from that date.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on the part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent
hospitalizations for the disability and the manifestations of 
the disability are consistent with the schedular criteria.  
Additionally, at both the June 2006 examination and the March 
2009 examination the examiners both stated that the Veteran's 
allergic rhinitis had no significant effects on his 
occupation or his activities of daily living.  In sum, there 
is no indication that the average industrial impairment from 
the allergic rhinitis prior to March 10, 2009, would be to a 
compensable degree or that the average industrial impairment 
from the disability beginning March 10, 2009 would be in 
excess of that contemplated by the assigned 10 percent 
rating.  Accordingly, the Board has determined that referral 
of this case for extra-schedular consideration is not in 
order.


							(CONTINUED ON NEXT PAGE)
   


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for asthma and COPD is 
denied.

Entitlement to service connection for an enlarged prostate is 
denied.

Entitlement to service connection for impaired sensation in 
the left side and left foot is denied.

Entitlement to a compensable disability rating for allergic 
rhinitis for the period prior to March 10, 2009, is denied.

Entitlement to a disability rating in excess of 10 percent 
for allergic rhinitis for the period beginning March 10, 
2009, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


